DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 6, 9, 13, 15, 17 and 50-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladisch et al (USPGpub 20050244943).
Regarding claim 1, Ladisch teaches a method of detecting a low concentration analyte in a sample (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL), the method comprising: 
a. flowing a sample (i.e. running a sample through a recovery membrane, see Figure 1 and [0055], which recites “the Preparation Buffer has passed through 
b. detecting the captured analyte (see claim 25 which recites “detecting the viable organism” analyte), wherein the analyte has a concentration within the sample of 500 entities/mL or less (see [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL), and wherein the flowing is performed in 1 hour or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).   
Regarding claim 2, Ladisch teaches the method of claim 1, wherein the analyte has a concentration within the sample of 100 entities/mL or less (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL),  
Regarding claim 3, Ladisch teaches the method of claim 1, wherein the analyte has a concentration within the sample of 10 units /mL or less (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL). 
Regarding claim 4, Ladisch teaches the method of claim 1, wherein the flowing is performed in 30 min or less (see [0100], which recites “[a] volume of 50 
Regarding claim 5, Ladisch teaches the method of claim 1, wherein the flowing is performed in 10 min or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).  
Regarding claim 6, Ladisch teaches the method of claim 1, wherein the sample is flowed through the coated membrane at a rate of 0. 1 mL/minute or greater, 0.5 mL/minute or greater, or 1 mL/minute or greater (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).
Regarding claim 9, Ladisch teaches the method of claim 1, wherein the sample has a volume of 20 mL or greater (see [0012], which recites “concentration of organisms in a large volume of liquid, e.g., 200 ml, to very minute volumes, e.g., 10 μL”)
Regarding claim 13, Ladisch teaches the method of claim 1, wherein detecting the captured analyte comprises performing nucleic acid amplification (see [0043], which recites “once isolated the organism may be detected using […] PCR,”, detecting a captured (isolated ) analyte organism by performing  a polymerase chain reaction PCR includes nucleic acid amplification). 
Regarding claim 15, Ladisch teaches the method of claim 1, wherein the coated membrane material (referred to as a poly-(L-lysine)-modified polycarbonate 
Regarding claim 17, Ladisch teaches the method of claim 15, wherein the polymeric material comprises poly-L- lysine (see [0207]).
Regarding claim 50, Ladisch teaches a low concentration analyte capture device (which corresponds to the components of a kit in operation, see [0049]), the device comprising: 
a. a housing (referred to as a cell recovery membrane holder 30 in [0053] and illustrated in Figure 1, see [0053], which recites “[a] Pre-filter is centered of a 47 mm holder and then a Cell Recovery Membrane is centered on a 25 mm holder. O-rings on top of the membranes are located and the holders sealed”);     
b. a porous membrane (which is inherently porous because the membrane is permeable to a liquid sample) coated with a capture matrix (i.e. modified polycarbonate membrane, see [0096]) , said coated membrane operatively coupled to the housing (i.e. cell recovery membrane holder) and configured to capture (see [0095], which recites “selective capture of one living microorganism from another by an antibody immobilized on a lysine-modified polycarbonate membrane”, see [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL), and wherein the flowing is performed in 1 hour or less )  and thereby concentrate analyte from a sample flowed therethrough by 1000 X or more (see [0042], which recites “create a concentration in the recovery buffer of 10 times greater […] , at least 1000 times greater, or at least 1500 times greater than the concentration of organisms in the organism-containing liquid component”)  in 30 min or less (see [0137], which recites “runs using design concentrations of 10 
Regarding claim 51, Ladisch teaches the device of claim 50, wherein the housing (referred to a as a cell recovery membrane holder 30 in [0053] and illustrated in Figure 1, see [0053], which recites “[a] Pre-filter is centered of a 47 mm holder and then a Cell Recovery Membrane is centered on a 25 mm holder. O-rings on top of the membranes are located and the holders sealed”) comprises a container (referred to as a cell recovery membrane holder 30 in [0053] and illustrated in Figure 1”) and the coated membrane is positioned within the container (i.e. a sealed holder) (see [0053], which recites “[a] Pre-filter is centered of a 47 mm holder and then a Cell Recovery Membrane is centered on a 25 mm holder. O-rings on top of the membranes are located and the holders sealed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-16, 18, 22, 44, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al (WO 2015/009967) in view of Ladisch et al (USPGpub 2005/0244943).
Regarding claim 1, Ismagilov teaches a method of detecting a low concentration analyte in a sample (see [00494] and [00492], which recites “initial analyte concentrations of 1000 picomolar”), the method comprising: 
a. flowing a sample comprising the low concentration analyte through a porous membrane coated with a capture matrix (see [00480], which recites “hydrophobic materials can selectively block flow on particular sections, while all liquid flows through the remaining sections of the membrane”) and thereby capturing analyte on the coated membrane (see [00395]], which recites “FIG. 16 shows exemplary results from using chitosan-coated membranes to capture and amplify DNA from different volumes); and 

Ismagilov does not explicitly teach a method of detecting low concentration of an analyte in a sample wherein the analyte has a concentration within the sample of 500 entities/mL or less and wherein the flowing is performed in 1 hour or less. 
In the analogous art of concentrating samples containing an analytes and detecting analytes, Ladisch teaches a method of detecting a low concentration analyte in a sample (see [0010], which recites “the methods allow rapid concentration and detection of organisms from large Volumes of organism-containing liquids”), wherein the analyte has a concentration within the sample of 500 entities/mL or less (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL”, an entity is being interpreted as a cell) and wherein the flowing is performed in 1 hours or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would effectively take 10 min).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flowing time of 
Regarding claim 12, the combination of Ladisch and Ismagilov teaches the method of claim 1, wherein the analyte comprises nucleic acids (see [00336] and [00491], and [00470] of Ismagilov, which recites “[a]pplications of these methods include identification of rare nucleic acids”). 
Regarding claim 13, the combination of Ladisch and Ismagilov teaches the method of claim 1, wherein detecting the captured analyte comprises performing nucleic acid amplification (see [0043] of Ladisch, which recites “once isolated the organism may be detected using […] PCR”, detecting a captured analyte organism by performing  a polymerase chain reaction PCR which includes nucleic acid amplification).
Regarding claim 14, the combination of Ladisch and Ismagilov teaches the method of claim 13, wherein the coated membrane (i.e. polymer membrane, see [00371]) is in a container (which corresponds to the location where a detection reaction occurs) and the nucleic acid amplification is performed (see [00336], which recites “detection reaction comprises nucleic acid amplification”) while the captured analyte is in the container (see [00340] which recites “sample chamber comprises separation media capable of capturing said analyte”, and [00341], which recites “separation media is compatible with said detection reaction”, and further see [00556], which recites “[a]fter capture of the analyte from a large volume of fluid, 
Regarding claim 15, the combination of Ladisch and Ismagilov teaches the method of claim 1, wherein the coated membrane material (see [00480] of Ismagilov) comprises a matrix comprising a polymeric material (referred to as a chitosan-coated membrane, see [00491], which recites “a chitosan-coated membrane can isolate nucleic acids from samples with a concentrating factor of about 1000-fold”). 
Regarding claim 16, the combination of Ladisch and Ismagilov teaches the method of claim 15, wherein the coated membrane comprises chitosan (referred to as a chitosan-coated membrane in [00491] of Ismagilov).
Regarding claim 18, the combination of Ladisch and Ismagilov teaches the method of claim 1, wherein flowing the sample through the coated membrane comprises concentrating the sample on the membrane by 1000 X or more (see [00491], which recites “a chitosan-coated membrane can isolate nucleic acids from samples with a concentrating factor of about 1000-fold”). 
Regarding claim 22, Ismagilov teaches a method of performing in-situ amplification (see [00556], which recites “[a]mplification was then performed in 
a. flowing the sample (i.e. mixture droplet containing lambda phage DNA) comprising a first concentration of an analyte (see [00556], which recites “200 copies of lambda phage DNA) through a porous membrane (referred to as a polypropylene membrane functionalized with a charge-switch chitosan hydrogel in [00556]) coated with a capture matrix (see [00562], which recites “DNA captured for 3D matrices coated using 10 mg/mL and 5 mg/mL chitosan solutions”) in a container (see [00480]) and thereby capturing analyte with the coated membrane to provide a captured sample comprising a second concentration of analyte which is 1000 X or more than the first concentration (see [00491], which recites “a chitosan-coated membrane can isolate nucleic acids from samples with a concentrating factor of about 1000-fold (e.g., 5 milliliter (mL) to 5 microliter. This can allow isolation of analytes, such as free DNA or RNA, with concentrating factors of up to 1000-fold”); and 
b. amplifying (see [00504]) the analyte within the container (see [00539] which recites “amplification and detection can occur directly on the capture matrix without the need for elution”).
While Ismagilov teaches amplification being performed in less than 1 hour (see [00582], which recites “1 cycle of 3 min at 98°C, followed by 41 cycles of 20 sec at 95°C/20 sec at 62°C/15 sec at 72°C”), Ismagilov does not explicitly disclosed the time under which flowing is performed. The phrase “flowing and amplification are performed in less than 1 hour or less” is being interpreted as the 
In the analogous art of detecting analytes, Ladisch teaches a method of detecting a low concentration analyte in a sample wherein the analyte has a concentration within the sample of 500 entities/mL or less (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL) and wherein the flowing is performed in 1 hours or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flowing time of Ladisch into the undisclosed flowing time of for the benefit of Ismagilov for the benefit of rapidly processing large volumes of sample (see [0012] of Ladisch, which recites “[be]cause often the assay is used to detect as little as 1000 cells per liter, large volumes of the sample must be processed rapidly. Consequently, in certain examples, 200 ml of liquid is concentrated down to 10 ul in less than 30 minutes”).
Regarding claim 44, the combination of Ladisch and Ismagilov teaches the method of claim 1 wherein the membrane is cylindrical (see Figure 1 of Ismagilov which shows fluorescent DNA bound to four layers of polymer membrane after DNA solution was flowed through the cylindrical membrane stack”) and has a membrane radius of 2 mm or less (see [00556], which recites “[m]embranes, as shown in FIG. 1, were cut into 2mm diameter rounds”).
μm (see [00599], which teaches a pore radius of approximately 10 micrometers). 
Regarding claim 46, the combination of Ladisch and Ismagilov teaches the method of claim 45, wherein the membrane has a thickness ranging from 0.3 to 3500 μm (see [00599], which teaches a membrane with a thickness of 10 micrometers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797